UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 98-31187
                        Summary Calendar


                       JOHN E. BALL, Jr.,

                                              Plaintiff-Appellant,


                             VERSUS


                   LESLIE RAY TRUSLER; ET AL,

                                                        Defendants,

         LESLIE RAY TRUSLER; J. B. HUNT TRANSPORT, INC.,

                                              Defendants-Appellees.




          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (97-CV-865-N)


                          May 25, 1999


Before DAVIS, DUHÉ, and PARKER, Circuit Judges.
PER CURIAM:*

     Appellant John E. Ball, Jr. (“Ball”) appeals from a trial by



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
jury in which a take-nothing judgment was entered against him in a

suit for personal injuries arising out of a vehicular accident.

Ball presents four issues on appeal which we will deal with

seriatim.

                                I.

     Ball first alleges that the district court erred in allowing

the defendants below to introduce expert testimony from Duaine

Evans in the field of accident reconstruction and Thomas McNish in

the field of engineering accident reconstruction, biomechanics and

medicine under the principles enunciated in Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993).

We note that a decision of the district court in determining the

admissibility of expert testimony will not be disturbed on appeal

unless that determination is manifestly erroneous.      See General

Elec. Co. v. Joiner, 522 U.S. 136, 118 S. Ct. 512, 517, 139 L. Ed. 2d
508 (1997);   Moore v. Ashland Chem., Inc., 151 F.3d 269, 274 (5th

Cir.1998)(en banc).   Ball never objected at trial to McNish’s or

Evans’s qualifications or methodology under Daubert.   An overruled

motion in limine does not preserve error on appeal.    See Marcel v.

Placid Oil Co., 11 F.3d 563, 565 (5th Cir.1994).   A careful review

of the record reveals that the objections Ball did make at trial

were directed at the scope of the expert’s testimony, and not at

their qualifications or methodology. Furthermore, even if Ball had

properly preserved this alleged error, we are satisfied that both

McNish’s and Evans’s methodology comports with the principles

enunciated in the recent Supreme Court Daubert-clarification case,


                                 2
Kumho Tire Co., Ltd. v. Carmichael, 119 S. Ct. 1167 (1999)(expanding

the scope of Daubert’s gate-keeping obligation to all expert

testimony, not just “scientific” testimony).                See also Black v.

Food Lion, No. 97-11404, 1999 WL 173001 (5th Cir. Mar. 30, 1999).

In this instance, therefore, we find no manifest error in the

district court’s decision to allow these experts to testify.

                                     II.

     Ball next asserts that the district court’s refusal to allow

him to   introduce   expert      testimony    in    the    fields   of   accident

reconstruction and biomechanics in his case on rebuttal constituted

reversible error.    Again, the trial court has “broad discretion”

when it comes to enforcing its Scheduling Orders, including the

timely listing of witnesses and the exchange of expert reports, and

in excluding or admitting expert testimony.                  See Geiserman v.

MacDonald, et al., 893 F.2d 787, 790 (5th Cir.1990).                       When a

district court excludes expert testimony as a sanction for a

violation of a discovery order, we determine whether the court’s

action is an abuse of discretion by examining four factors:                      (1)

the explanation, if any, for the party’s failure to comply with the

discovery   order;   (2)   the    prejudice    to    the    opposing     party    of

allowing the witness to testify; (3) the possibility of curing such

prejudice by granting a continuance; and (4) the importance of the

witnesses’ testimony.      Barrett v. Atlantic Richfield Co., 95 F.3d
375, 380 (5th Cir.1996).         For the reasons stated in the District

Court’s August 10, 1998 Order and Reasons, which analyzed these

same four factors, we find no abuse of the trial court’s discretion


                                      3
in excluding Ball’s experts.

                                    III.

     Ball    next   contends     that       the    jury’s       finding    that    the

defendants/appellees were not negligent in a manner which was the

proximate cause of the accident is clearly erroneous and should be

reversed.    A finding is clearly erroneous when “although there is

evidence to support it, the reviewing court on the entire evidence

is left with the definite and firm conviction that a mistake has

been committed.”     See Luhr Bros., Inc. v. Shepp, 157 F.3d 333 (5th

Cir.1998)(quoting United States v. United States Gypsum Co., 333
U.S. 364, 395 (1948)).     After carefully reviewing the evidence in

this case, we conclude that there is more than enough evidence to

support the jury’s determinations of negligence and proximate

cause.   Therefore, we lack a firm conviction that a mistake has

been committed and uphold the jury’s findings.

                                  IV.

     Finally, Ball asserts that the district court erred in denying

his motion for new trial.        Ball contends that the jury’s finding

that his actions were the sole cause of the accident were clearly

erroneous.     Likewise,    he    alleges         that    the    jury     was   unduly

influenced   and    prejudiced   against          him    by   evidence     which   was

improperly admitted by the trial court.                 Further, he alleges that

the jury was improperly influenced and prejudiced against him by an

inflammatory closing argument which contained highly prejudicial

facts against him that had not been admitted into evidence.

     A district court has “sound discretion” to grant or deny new


                                        4
trial motions, and we will affirm absent a clear showing that this

discretion has been abused.       See Pryor v. Trane Co., 138 F.3d 1024,

1026 (5th Cir. 1998).      As we have stated in regards to challenges

of a trial court’s decision to deny a motion for new trial on

evidentiary grounds:

     [O]ur review is more narrow when a new trial is denied
     than when one is granted.      In such cases, “all the
     factors that govern our review of [the trial court’s]
     decision favor affirmance,” and we must affirm the
     verdict unless the evidence--viewed in the light most
     favorable to the jury’s verdict--“points so strongly and
     overwhelmingly in favor of one party that the court
     believes that reasonable men could not arrive at a
     contrary [conclusion].”

Id., (internal citations omitted).         As far as Ball’s complaint can

be construed as a challenge to the verdict being against the great

weight and   preponderance     of    the   evidence,   we   disagree.     The

evidence viewed as a whole does not point so strongly in favor of

Ball to justify disturbing the jury’s amply supported findings.

     Ball has also alleged that certain prejudicial evidence and

inflammatory closing remarks made by the defendants improperly

influenced the jury against him.            However, in regards to the

“improperly admitted” evidence, most of it was introduced by Ball.

Apparently, Ball now complains that defendants went beyond the

scope of the limited purposes for which the evidence was admitted.

Nonetheless, when a plaintiff opens the door to what he now asserts

is objectionable evidence, any error was harmless.             See Fruge v.

Penrod   Drilling   Co.,    918 F.2d 1163,   1169     (5th   Cir.1990);

Fed.R.Civ.P. 61. Additionally, a statement taken out of context in

which Ball had admitted to drug usage as a teen was sufficiently


                                      5
corrected at trial to foreclose any finding of reversible error.

     In regards to the defendants’ closing arguments, we note that

“generally, counsel are allowed a reasonable latitude in making

them.”   See Whitehead v. Food Max of Miss., 163 F.3d 265, 275 (5th

Cir.1998).   Complicating our task, as did the party in Whitehead,

is that Ball failed to contemporaneously object to the statements

now challenged.   Given the great deference we accord to the trial

judge, who was present and heard the evidence, and finding no

evidence that these remarks rose to the level of plain error, we

decline to reverse the district court’s decision not to grant Ball

a new trial.

                                 V.

     Therefore, for the foregoing reasons, we AFFIRM.




                                 6